Title: From George Washington to Samuel Washington, 27 October 1777
From: Washington, George
To: Washington, Samuel



Dear Brother,
Phila. County [Pa.] Octr 27th 77.

Your Letter by my Nephew Thornton, begun on the 20th of last Mo. and ended the 22d came safe to my hands. I am very glad Colo. Lewis purchased a Lott or two for me at the Warm Springs, as it was always my Intention to become a Proprietor there if a Town should be laid off at that place. Two Lotts is not more than I wish’d to possess, but if he is altogether disappointed, and cannot be otherwise supplied, I will, under those circumstances, part with one of mine—of this you will inform him; and I shall not only depend upon, but thank, & pay you chearfully, for the Improvements which are necessarily erected for the saving of the Lotts. As I do not know what Sort of Buildings the Act of Assembly requires to save the Lotts, I can give no directions about them; but, if I hold both Lotts which I had rather do I would reserve the best spott for a tolerable convenient dwelling House to be built hereafter. and, if a House which may (hereafter) serve for a Kitchen, together with a Stable, would be sufficient to save the Lotts, they might be so placed as to appear uniform & clever, when the whole are finished, and in that case, content myself with building for the present no more than the Kitchen and Stable.
I shall take an oppertunity of speaking to Genl Woodford (who is just returned to Camp) on that part of your Letter which relates to Thornton; and if any thing can be done for him here, without going out of the common line (which I know you would not wish me to do, and thereby incur censure) I shall chearfully do it.
To recite at this time, the circumstances of the Ingagement of Brandy wine, which have been bandied about in all the News papers would be totally unnecessary—almost equally so, would it be, to say any thing at this time, of the subsequent Ingagement on the 4th Instt wch had every appearance (after a contest of two hours and 40 Minutes) of deciding in our favour, till some thing, to this moment unaccounted for, determined it otherwise. The glorious, & fortunate surrender of

Genel Burgoynes whole Army you have doubtless heard of. as an additional piece of good News. I can inform you that on the 22d Instt a body of 1200 Hessians undertook to storm one of the Forts (called Mercer at red bank) erected for the defence of the Cheveaux de frieze in the Delaware, in which attempt they were repulsed, & retreated precipitately, after leaving upwards of 200 Men dead, & badly wounded on the spot, together with Count Donop their chief and several other valuable Officers. their total loss in killed & wounded, on this occasion, does, by the best accts we can get, amount to between four and five hundred Men. the next Morning, the Enemy’s Ships that had passed the lower Cheveaux de frieze, together with their Batteries on the Pensylvania side (Fort Mercer being on the Jersey shore) began a most furious Canonade on Fort Mifflin which is placed on a small Island in the River nearly opposite to Fort Mercer, and on our little Fleet wch was posted for the defence of the Cheveaux de frieze, and after an incessant and most tremendous fire of Six hours retreated with the loss of a 64 Gun Ship and a frigate both of which were burnt. Our loss on both these occasions was trifling; at Fort Mercer in killed and wounded between 30 and 40 Men; at Fort Mifflin & on board the Galleis much less. since then the Enemy have been pretty quiet; but using every means to make themselves Masters of the River.
The Situation of the two Armies is shortly this—The Enemy are in Phila.—& we hovering round them, to distress & retard their operations as much as possible—a Letter is too uncertain a conveyance for me to say any thing further of the governing principles of our own. Genl Sir Henry Clinton’s expedition up the North River will, if it has not already done so, end (if not in Smoke) in the burning and destroying of Mills, Gentlemens Seats, and the Villages adjacent to the River. strong evidence of their diabolical designs, and despair!
Remember me kindly to Mr Warner Washington and Family, and to other enquiring friends—& be assured that I am with every sentiment of Brotherly love Yr Affecte

Go: Washington


P.S. I Inclose you a list of the Prisoners, & Artillery, taken in the Northern Department this Campaign—where at least 12,000 Militia had Assembled in aid of the Continental Troops, and stopd the only Road by which Burgoyne could retreat whilst this Government which alone could afford that Number, with difficulty could get out any. and left me to struggle on as well as I could with Continental Troops—for before a Second set of Militia could be got, the first were always gone by which means we could never collect a respectable body at once. Yrs &ca


G. W——n
